Citation Nr: 1429722	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for essential hypertension, to include as secondary to PTSD. 

3.  Entitlement to service connection for a left leg disorder. 

4.  Entitlement to service connection for a left arm disorder. 

5.  Entitlement to service connection for bronchial asthma. 

6.  Entitlement to service connection for tension-type headaches. 

7.  Entitlement to service connection for menorrhagia. 

8.  Entitlement to service connection for cerebrovascular accident (CVA) residuals, to include as secondary to essential hypertension.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to February 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal. 

The Veteran provided testimony conducted by a RO local hearing officer in July 2008.  She also testified before the undersigned Acting Veterans Law Judge at a video conference hearing conducted in October 2009.  Transcripts of both hearings have been associated with the record. 

The Board previously remanded the claim in March 2010.  At the time of the prior remand, the issues of entitlement to service connection for PTSD and entitlement to a temporary total disability rating were pending before the Board.  Since then, both of these claims have been granted by the RO.  As the full benefit sought on appeal has been granted, the claims are no longer before the Board.  
The Board has reviewed the Veteran's Virtual VA file and has considered all relevant records contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks, service connection for headaches, hypertension, bronchial asthma, diabetes mellitus, left upper and lower extremity neuropathy, CVA and menorrhagia.  She has argued that her disabilities are due to her service connected PTSD.  With regards to the CVA, she has argued that it is due to hypertension.  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded VA examinations in December 2006 and February 2012.  The February 2012 examiner provided opinions that the headaches, hypertension, asthma, and diabetes mellitus were not secondary to PTSD.  However, an opinion as to whether the PTSD aggravated any of these disabilities was not provided.  Said opinion must be obtained.  

In regards to hypertension, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040,  notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  On remand the examiner must consider the Federal Register statement in their opinion.  

With regards to the claim for service connection for CVA, the Veteran has argued that it is secondary to hypertension.  Therefore, the issue is inextricably intertwined with the claim for service connection for hypertension.  There is no medical opinion addressing the relationship, if any, between hypertension and CVA.  In order to avoid any further delay, the Board finds that obtaining an opinion as to whether there is a relationship between hypertension and CVA now is beneficial. 

With regards to the claim for service connection for menorrhagia, the Board notes that at the December 2006 VA examination, the Veteran was diagnosed with menorrhagia.  She has claimed that her menorrhagia started in service and in the alternative, that it is due to PTSD.  At the December 2006 VA examination the Veteran reported that the menorrhagia was worse with stress.  Moreover, the Veteran is competent to report menorrhagia in service.  An etiology opinion has not been obtained.  On remand, an etiology opinion must be obtained.  

Finally, with regards to the claim for service connection for neuropathy of the left upper and lower extremities, the Board notes that the February 2012 VA examiner opined that the neuropathy was due to the CVA.  Therefore, the issue is inextricably intertwined with the claim for service connection for CVA and the decision will be deferred until the requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of headaches, hypertension, bronchial asthma, diabetes mellitus, and menorrhagia.  The claim folder must be made available to the examiner and the examiner must be given access to the Virtual VA file.  The examiner must state that a review of the paper and virtual claim files has been conducted.  After an appropriate examination of the Veteran, the examiner must provide the following opinions:

a) whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that  the Veteran's headaches, hypertension, bronchial asthma, diabetes mellitus, and menorrhagia was caused or aggravated beyond its natural progression by her service connected PTSD, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  In regards to hypertension, the examiner must specifically address the Federal Register findings in the opinion provided.

b) Whether it is at least as likely as not that the Veteran's CVA was caused by or aggravated beyond its natural progression by hypertension.

c) Whether it is at least as likely as not that the Veteran's menorrhagia was caused by a disease or injury in service.

A complete rationale for any opinion rendered must be provided.

2.  Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the appellant, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



